Citation Nr: 1011711	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the right knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee.  

3.  Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine, to include a 
disability rating in excess of 10 percent as of October 31, 
2003, and in excess of 20 percent as of July 17, 2009.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from October 1976 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and March 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Montgomery, Alabama.  

In January 2010, the Board received additional evidence from 
the Veteran.  However, a remand for consideration of this 
evidence by the agency of original jurisdiction is not 
necessary, as this evidence is duplicative of records that 
were already part of the Veteran's claims file prior to the 
August 2009 readjudication of the claims.  

The Board has considered whether a remand for consideration 
of total disability benefits based on individual 
unemployability is warranted.  The Court has held that TDIU 
is an element of an increased rating claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has 
been able to maintain full-time employment throughout the 
pendency of his claim, missing an average of 2 days per month 
due to his right knee pain.  Since the evidence establishes 
that the Veteran is not unemployable as a result of his 
service-connected disabilities, further consideration of this 
matter is not warranted.  


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis is manifested by 
flexion to at least 80 degrees, extension to 0 degrees, and 
mild subluxation; it is not manifested by flexion to 30 
degrees or less or extension to 15 degrees or less.  

2.  The Veteran's left knee osteoarthritis is manifested by 
flexion to at least 50 degrees, extension to 0 degrees, and 
mild subluxation; it is not manifested by flexion to 30 
degrees or less or extension to 15 degrees or less.  

3.  Prior to July 17, 2009, the Veteran's lumbar spine 
disability was manifested by limited motion and pain; it was 
not manifested by flexion of the thoracolumbar spine between 
30 and 60 degrees, a combined range of motion of 120 degrees 
or less, ankylosis, or incapacitating episodes.  

4.  As of July 17, 2009, the Veteran's lumbar spine 
disability was manifested by forward flexion to 60 degrees; 
it was not manifested by forward flexion of 30 degrees or 
less, ankylosis, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for osteoarthritis of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5260-61 (2009).  

2.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for osteoarthritis of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260-61 (2009).  

3  .  The criteria for establishing entitlement to a higher 
disability rating for degenerative disc disease of the lumbar 
spine, to include a disability rating in excess of 10 percent 
as of October 31, 2003, and a disability rating in excess of 
20 percent as of July 17, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2009).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
A letter sent to the Veteran in December 2003, prior to the 
initial adjudication of these claims, informed him of the 
need to demonstrate a worsening of his service-connected 
disabilities.  A December 2008 notice letter informed the 
Veteran of the need to demonstrate an impact on his 
employment.  Even though the December 2008 letter was not 
provided until after the initial adjudication of the claim, 
the claim was subsequently readjudicated, no prejudice has 
been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in December 2003, January 2006 and July 2009, 
and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the evidence of record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Knees

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2009).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

Relevant Facts

Upon filing his claim, the Veteran was afforded a VA 
examination of the knees in December 2003.  The Veteran 
reported having a knee brace which he used on occasion, but 
the examiner noted that the Veteran was not wearing a brace 
at the time of examination.  The examiner concluded that 
there was some evidence of painful motion, but there was no 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, subluxation, or abnormal movement.  
Flexion of the right knee was measured to 102 degrees and 
extension was to negative one degrees.  Flexion of the left 
knee was to 102 degrees and extension was to negative 
10 degrees.  

The Veteran was afforded an additional VA examination of the 
knees in January 2006.  Examination revealed the Veteran to 
walk with a normal gait.  He was able to get up from his 
chair with ease and onto the examination table with ease.  
Range of motion measurements for both knees was flexion to 
110 degrees and extension to 0 degrees.  There was no 
effusion and the ligaments were stable and intact.  However, 
there was evidence of a prominent medial condylar ridge on 
the knees bilaterally, which the examiner felt was strongly 
suggestive of degenerative changes.  There were no additional 
functional limitations due to fatigue, weakness or lack of 
endurance upon repetition.  

The record also contains a treatment note from the Fox Army 
Community Hospital dated September 2006.  According to this 
note, the Veteran reported having bilateral knee pain that 
was totally disabling.  Knee X-rays from July 2007 are also 
incorporated into the evidence of record.  According to the 
report, the Veteran had severe narrowing in the right knee 
joint compartment with spurring of the tibia.  This was 
diagnosed as fairly severe degenerative joint disease changes 
of the patellofemoral joint.  The left knee revealed severe 
narrowing of the medial joint compartment, which was 
diagnosed as moderate degenerative joint disease changes of 
the patellofemoral joint.  

The record also contains a number of private medical records 
pertaining to the Veteran's knees.  According to a June 2008 
record, the Veteran reported bilateral knee pain.  
Examination revealed no obvious effusion, and there was no 
ligamentous laxity and a McMurray test was negative.  There 
was some mild tenderness to patellar ballottement bilaterally 
with moderate patellofemoral crepitus.  He was noted to be 
able to ambulate with a normal non-assisted gait.  The final 
diagnosis was endstage osteoarthritis with genu varus 
deformities bilaterally.  Subsequent private treatment 
records demonstrate that the Veteran's knee pain was treated 
with Orthovisc injections.  

The Veteran also submitted copies of a June 2009 private 
treatment record prepared by a physician with the initials 
M.A.L.  According to Dr. L, the Veteran was complaining of 
left knee pain that had become progressively worse.  The 
lower extremity did not appear to be excessively large, but 
there was a varus deformity to the knee with some laxity to 
varus and valgus stress.  X-rays revealed bone on bone 
contact in the medial compartment with patellofemoral 
arthritis.  A diagnosis of endstage degenerative joint 
disease of the left knee was assigned, and it was noted that 
the Veteran did not want to undergo a total knee replacement.  

The Veteran's most recent VA examination of the knees took 
place in July 2009.  The Veteran was noted to be wearing a 
hinged brace on the left knee and a regular soft brace on the 
right knee.  Bilaterally, the Veteran was found to have bony 
joint enlargement, crepitus, effusion, pain at rest, 
weakness, and guarding of movement.  There was no evidence of 
instability or locking.  Flexion of the right knee was to 
80 degrees and extension was normal to 0 degrees.  Flexion of 
the left knee was to 50 degrees and extension was normal to 0 
degrees.  There was evidence of pain upon active motion, but 
there were no additional limitations after three repetitions 
of range of motion.  The examiner noted that there was no 
ankylosis of the joint.  There was also evidence of mild 
patellar subluxation bilaterally that was worse on the right.  

X-rays of the right knee revealed moderate right 
patellofemoral and femorotibial degenerative changes that 
were most pronounced at the medial compartment.  It was noted 
that this had not changed significantly since the examination 
of January 2006.  X-rays of the left knee revealed moderate 
to severe degenerative osteoarthritis in the medial 
femorotibial compartment and moderate in the patellofemoral 
and lateral tibial compartments.  The examiner noted that 
this was unchanged since the January 2006 examination.  The 
examiner diagnosed the Veteran with degenerative joint 
disease bilaterally.  It was noted that the Veteran was 
employed full-time, missing an average of two days per month 
in the last 12 month period.  

Right Knee

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
osteoarthritis of the right knee (hereinafter a "right knee 
disability").  The Veteran was originally granted a 
disability rating of 10 percent for osteoarthritis of both 
knees in a July 1997 rating decision.  VA received the 
Veteran's claim for an increased disability rating in October 
2003.  Subsequently, in a February 2004 rating decision, the 
RO assigned separate disability ratings of 10 percent for 
osteoarthritis of the right and left knees.  The Veteran 
appealed this decision to the Board in February 2005, 
contending that he was entitled to a disability rating in 
excess of 10 percent for his right knee disability.  

The Veteran's right knee is currently rated under Diagnostic 
Code 5010 for traumatic arthritis.  38 C.F.R. § 4.71a.  This 
code instructs the rater to rate the knee under Diagnostic 
Code 5003 for degenerative arthritis.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  

The next-higher disability rating of 20 percent is warranted 
under Diagnostic Code 5260 when there is evidence of 
limitation of flexion of the leg to 30 degrees; 38 C.F.R. § 
4.71a.  The Veteran was found to have flexion to 102 degrees 
during his December 2003 VA examination, flexion to 110 
degrees during his January 2006 VA examination, and flexion 
to 80 degrees during his July 2009 VA examination.  As such, 
the preponderance of the evidence demonstrates that the 
Veteran is not entitled to a higher disability rating for 
limitation of flexion.  

The next-higher disability rating of 20 percent is warranted 
under Diagnostic Code 5261 when there is evidence of 
limitation of extension of the leg to 15 degrees.  Id.  The 
Veteran was found to have extension to negative 1 degree 
during his December 2003 VA examination and full extension to 
0 degrees upon examination in January 2006 and July 2009.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a higher 
disability rating for limitation of extension.  In fact, 
these findings would not even warrant a 10 percent rating.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  According to the January 2006 
VA examination, the Veteran had significant flexion and 
normal extension of the right knee with no additional 
functional limitations due to fatigue, weakness or lack of 
endurance.  The July 2009 VA examination found the Veteran to 
have flexion to 80 degrees, and full extension, with no 
additional limitations after three repetitions of motion.  
Therefore, the evidence demonstrates that the Veteran is not 
entitled to a higher initial disability evaluation based on 
the DeLuca criteria.  

The Board has also considered the private medical evidence of 
record in making the above determinations.  However, none of 
these records demonstrate that the Veteran has flexion 
limited to 30 degrees or less, or, extension limited to 15 
degrees or less.  The Board recognizes that private X-rays 
from July 2007 diagnosed the Veteran with fairly severe 
degenerative joint changes.  However, the objective 
symptomatology does not demonstrate that the Veteran is 
entitled to a higher disability rating.  In fact, a 
subsequent private treatment record from June 2008 noted that 
the Veteran had mild tenderness and was able to ambulate with 
a normal non-assisted gait.  The private medical evidence of 
record, therefore, does not demonstrate entitlement to a 
disability rating in excess of 10 percent for osteoarthritis 
of the right knee.  

In addition, the RO assigned a separate disability rating of 
10 percent for mild patellar subluxation of the right knee in 
an August 2009 rating decision, effective as of July 17, 
2009, further compensating the Veteran for his overall knee 
disability.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  Esteban, 6 Vet. App. at 262.  The Board has 
considered whether the Veteran may be entitled to a separate 
disability rating for subluxation of the knee prior to this 
date.  However, there is no evidence of subluxation of the 
knee prior to the July 2009 VA examination.  According to the 
December 2003 VA examination, there was no evidence of 
instability or subluxation, and his knee was found to be 
stable upon examination in January 2006.  Therefore, the 
preponderance of the evidence demonstrates that the Veteran 
is not entitled to a separate disability rating for 
subluxation of the right knee prior to July 17, 2009.  

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating for any other 
impairment to the right knee.  However, the evidence does not 
demonstrate that the Veteran suffers from ankylosis, 
dislocated or removed cartilage, impairment of the tibia and 
fibula, or genu recurvatum of the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.  As such, a 
separate disability rating for further impairment of the knee 
is not warranted.  

The Board has also reviewed the testimony submitted by the 
Veteran in support of his claim.  In a January 2010 
statement, the Veteran indicated that he was entitled to a 
higher disability rating for a total knee replacement.  
According to a June 2009 private record, the Veteran did not 
want to undergo a total knee replacement at this time.  Along 
with his statement, the Veteran submitted a copy of 38 C.F.R. 
§ 4.71, Diagnostic Code 5055, which applies when a veteran 
has undergone a total knee replacement.  However, the 
evidence of record at this time does not indicate that the 
Veteran has in fact undergone such a procedure.  Rather, the 
evidence suggests that this treatment option was not 
something the Veteran wanted to pursue at this time.  Since 
the Veteran has not had a total knee replacement, the 
application of Diagnostic Code 5055 would be inappropriate.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
right knee disability cause pain and limitation of motion.  
However, such impairment is contemplated by the rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  
The evidence demonstrates that the Veteran has maintained 
full time employment, and there is no evidence of frequent 
periods of hospitalization.  The rating criteria reasonably 
describe the Veteran's disability and referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as discussed in 
detail above, the Veteran's right knee osteoarthritis 
symptomatology has not warranted a disability rating in 
excess of 10 percent at any time during the pendency of his 
claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for 
osteoarthritis of the right knee must be denied.

Left Knee

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
osteoarthritis of the left knee (hereinafter a "left knee 
disability").  The Veteran was originally granted a 
disability rating of 10 percent for osteoarthritis of both 
knees in a July 1997 rating decision.  VA received the 
Veteran's claim for an increased disability rating in October 
2003.  Subsequently, in a February 2004 rating decision, the 
RO assigned separate disability ratings of 10 percent for 
osteoarthritis of the right and left knees.  The Veteran 
appealed this decision to the Board in February 2005, 
contending that he was entitled to a disability rating in 
excess of 10 percent for his left knee disability.  

The Veteran's left knee is currently rated under Diagnostic 
Code 5010 for traumatic arthritis.  38 C.F.R. § 4.71a.  As 
previously discussed, this code instructs the rater to rate 
the knee under Diagnostic Code 5003 for degenerative 
arthritis.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  

The next-higher disability rating of 20 percent is warranted 
under Diagnostic Code 5260 when there is evidence of 
limitation of flexion of the leg to 30 degrees; 38 C.F.R. § 
4.71a.  The Veteran was found to have flexion to 102 degrees 
during his December 2003 VA examination, flexion to 110 
degrees during his January 2006 VA examination, and flexion 
to 50 degrees during his July 2009 VA examination.  As such, 
the preponderance of the evidence demonstrates that the 
Veteran is not entitled to a higher disability rating for 
limitation of flexion of the left knee.  

The next-higher disability rating of 20 percent is warranted 
under Diagnostic Code 5261 when there is evidence of 
limitation of extension of the leg to 15 degrees.  Id.  The 
Veteran was found to have extension to negative 10 degrees 
during his December 2003 VA examination and full extension to 
0 degrees upon examination in January 2006 and July 2009.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a higher 
disability rating for limitation of extension.  

Again applying the DeLuca criteria to the Veteran's claim, 
the Board concludes that the Veteran is not entitled to an 
increased disability rating.  According to the January 2006 
VA examination, the Veteran had significant flexion and 
normal extension of the left knee with no additional 
functional limitations due to fatigue, weakness or lack of 
endurance.  The July 2009 VA examination found the Veteran to 
have flexion to 50 degrees, and full extension, with no 
additional limitations after three repetitions of motion.  
Therefore, the evidence demonstrates that the Veteran is not 
entitled to a higher initial disability evaluation based on 
the DeLuca criteria.  

The Board has again considered the private medical evidence 
of record in making the above determinations.  However, none 
of these records demonstrate that the Veteran has flexion 
limited to 30 degrees or less, or, extension limited to 15 
degrees or less.  The Board recognizes that private X-rays 
from July 2007 diagnosed the Veteran with fairly severe 
degenerative joint changes.  However, the objective 
symptomatology does not demonstrate that the Veteran is 
entitled to a higher disability rating.  In fact, a 
subsequent private treatment record from June 2008 noted that 
the Veteran had mild tenderness and was able to ambulate with 
a normal non-assisted gait.  The private medical evidence of 
record, therefore, does not demonstrate entitlement to a 
disability rating in excess of 10 percent for osteoarthritis 
of the left knee.  

Furthermore, the RO assigned a separate disability rating of 
10 percent for mild patellar subluxation of the right knee in 
an August 2009 rating decision, effective as of July 17, 
2009, further compensating the Veteran for his overall knee 
disability.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  Esteban, 6 Vet. App. at 262.  The Board has 
considered whether the Veteran may be entitled to a separate 
disability rating for subluxation of the left knee prior to 
this date.  However, there is no evidence of subluxation of 
the knee prior to the July 2009 VA examination.  According to 
the December 2003 VA examination, there was no evidence of 
instability or subluxation, and his knee was found to be 
stable upon examination in January 2006.  Therefore, the 
preponderance of the evidence demonstrates that the Veteran 
is not entitled to a separate disability rating for 
subluxation of the left knee prior to July 17, 2009.  

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating for any other 
impairment to the left knee.  However, the evidence does not 
demonstrate that the Veteran suffers from ankylosis, 
dislocated or removed cartilage, impairment of the tibia and 
fibula, or genu recurvatum of the left knee.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.  As such, a 
separate disability rating for further impairment of the knee 
is not warranted.  

The Board has again considered the Veteran's January 2010 
argument, suggesting that he was entitled to a higher 
disability rating for a total knee replacement.  However, 
according to a June 2009 private record, the Veteran did not 
want to undergo a total knee replacement at this time.  Since 
the Veteran has not had a total knee replacement, the 
application of Diagnostic Code 5055 would be inappropriate.  

The evidence also demonstrates that referral for 
consideration of an extraschedular rating is not warranted.  
The Veteran's symptoms associated with his service-connected 
left knee disability cause pain and limitation of motion.  
However, such impairment is contemplated by the rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  
The evidence demonstrates that the Veteran has maintained 
full time employment, and there is no evidence of frequent 
periods of hospitalization.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as discussed in 
detail above, the Veteran's symptomatology has not warranted 
a disability rating in excess of 10 percent at any time 
during the pendency of his claim.  As such, staged ratings 
are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for 
osteoarthritis of the left knee must be denied.

Lumbar Spine

Relevant Laws and Regulations

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:  

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months;

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following General Formula for Rating Diseases and Injuries of 
the Spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  



Facts and Analysis

The Veteran contends that he is entitled to an increased 
disability rating for degenerative joint disease of the 
lumbar spine.  The Veteran was originally granted service 
connection for low back pain and assigned a noncompensable 
disability rating in a July 1997 rating decision.  VA 
received the Veteran's claim for an increased disability 
rating in October 2003, and in a February 2004 rating 
decision, his disability rating was increased to 10 percent 
under Diagnostic Code 5252, effective as of October 31, 2003.  
The Veteran appealed this disability rating to the Board in 
February 2005.  During the pendency of his appeal, the RO 
increased the Veteran's disability rating to 20 percent, 
effective as of July 17, 2009, in an August 2009 rating 
decision.  Since this grant did not constitute a full grant 
of the benefits sought on appeal, this claim is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA examination of the spine in 
December 2003.  There was no objective evidence of painful 
motion, spasm, weakness or tenderness at the time of 
examination, and the Veteran was able to get in and out of 
his chair well.  Range of motion measurements were taken, and 
the Veteran was found to have forward flexion to 74 degrees, 
extension to 4 degrees, right lateral flexion to 25 degrees, 
and left lateral flexion to 16 degrees.  Measurements were 
not taken for right and left lateral rotation.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
lumbosacral spine with loss of function due to pain.  The 
Veteran was also noted to have a postural abnormality that 
left him flexed forward to 8 degrees, as well as mildly 
impaired deep tendon reflexes on the right.  

The Veteran was afforded an additional VA examination of the 
spine in January 2006.  It was noted that the Veteran's back 
pain was localized without radiation and without radicular 
sensory symptoms.  The Veteran denied much of a change in 
pain over the last couple of years, but he did report being 
unable to do certain activities such as yard work.  
Examination revealed the Veteran to have 75 degrees of 
forward flexion, 30 degrees of extension, and 30 degrees of 
lateral bending bilaterally.  Reflexes were noted to be 
absent in both knees and ankles, but motor and sensory 
function were entirely within normal limits.  There was no 
additional functional limitation as a result of fatigue, 
weakness or lack of endurance following repetitive motion.  
The examiner diagnosed the Veteran with arthralgia of the 
lumbar spine with back pain.  

The record also contains a private X-ray of the lumbar spine 
from May 2007.  According to the report, there were mild 
degenerative changes throughout the disc spaces with some 
decreased disc height at the L4-5 level.  The alignment of 
the spine was anatomic and the vertebral body heights were 
preserved.  

The Veteran was most recently afforded a VA examination of 
the spine in July 2009.  The examiner noted that the Veteran 
had moderate to severe back pain lasting half a day every 2 
months.  There was no radiation of pain and no evidence of 
weakness or fatigue.  The Veteran's posture was normal and 
there were no abnormal spinal curvatures aside from lumbar 
flattening.  The examiner concluded that there was no 
ankylosis of the spine.  Motor, sensation and reflex 
examination were all normal.  There was also no evidence of 
bladder or bowel impairment upon examination.  Thoracolumbar 
range of motion was flexion to 60 degrees, extension to 15 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral lateral rotation to 20 degrees.  There was no 
objective evidence of pain following repetitive motion and 
there were no additional limitations after three repetitions.  

X-rays revealed the vertebral body heights and the 
intervertebral disc spaces to be well-preserved.  There was 
evidence of moderate degenerative changes in the facet 
joints.  The examiner diagnosed the Veteran with moderate 
facet joint arthropathy, predominantly in the lower lumbar 
spine.  The Veteran was noted to be employed full-time, 
losing approximately 2 days of work per month due to his knee 
pain.  The Veteran only suffered mild effects on his usual 
daily activities.  

The Board will first address the Veteran's contention that he 
is entitled to a disability rating in excess of 10 percent as 
of October 31, 2003.  As already noted, the next-higher 
disability rating of 20 percent is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, when the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or, when there is evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

According to the December 2003 VA examination, the Veteran 
had forward flexion of the thoracolumbar spine to 74 degrees.  
The Veteran was also found to have forward flexion to 75 
degrees upon examination in January 2006.  While the evidence 
suggests that the Veteran had a combined thoracolumbar range 
of motion of 119 degrees at the time of the December 2003 VA 
examination, this number is inaccurate because measurements 
were not taken for bilateral lateral rotation.  Such 
measurements were taken upon examination in July 2009, 
revealing right lateral rotation to 20 degrees and left 
lateral rotation to 20 degrees.  The Veteran was also found 
to have a combined thoracolumbar range of motion of 165 
degrees upon examination in January 2006, even though 
measurements were again not taken for bilateral lateral 
rotation.  Therefore, the evidence suggests that the Veteran 
had a combined range of motion of the thoracolumbar spine in 
excess of 120 degrees as of October 31, 2003.  

In addition, the December 2003 VA examiner concluded that 
there was no evidence of spasm.  The December 2003 VA 
examiner did note that the Veteran had a postural abnormality 
in that his spine was flexed forward 8 degrees.  However, 
there was no such finding upon examination in January 2006, 
and a private X-ray from May 2007 revealed the alignment of 
the spine to be anatomic.  The Veteran was also noted to have 
a normal gait during his January 2006 VA examination.  
Therefore, there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The preponderance of the evidence 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 10 percent prior to July 17, 2009.  

The Board has also considered whether the Veteran is entitled 
to a disability rating in excess of 20 percent as of July 17, 
2009.  The next-higher disability rating of 40 percent is 
warranted when there is evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.  According to the July 2009 VA examination, the 
Veteran had forward flexion to 60 degrees with no ankylosis.  
As such, the Veteran does not meet the criteria for the next-
higher disability rating as of July 17, 2009.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  According to the July 2009 VA 
examination, there was no objective evidence of pain 
following repetitive motion and there were no additional 
limitations after three repetitions.  Therefore, the evidence 
demonstrates that the Veteran is not entitled to a higher 
disability evaluation based on the DeLuca criteria.  

Since the Veteran has been diagnosed with degenerative joint 
disease, the Board has considered whether the Veteran may be 
entitled to a higher disability rating based on 
incapacitating episodes.  However, the evidence does not 
demonstrate that the Veteran has suffered any incapacitating 
episodes as a result of his service-connected lumbar spine 
disability.  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Note (1).  As such, a higher 
disability rating is not warranted at any time for 
intervertebral disc syndrome.  

The Board has also considered whether there is evidence of 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, that would 
warrant a separate disability rating under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  However, 
the July 2009 VA examination indicated that the Veteran had 
no bowel or bladder dysfunction, and that his reflex, motor 
and sensory examinations were normal.  The Board recognizes 
that deep tendon reflexes were noted to be mildly diminished 
on the right during the December 2003 VA examination, and 
that reflexes were noted to be absent in the knees and ankles 
in the January 2006 VA examination.  However, these 
examinations do not suggest that a detailed neurological 
examination was performed at this time.  Such a detailed 
examination was performed in July 2009, revealing no 
neurologic deficits.  As such, a separate disability rating 
for objective neurologic abnormalities is not warranted.  

As a final matter, the Board has again considered whether 
referral for consideration of an extraschedular rating is not 
warranted.  However, the Veteran's symptoms associated with 
his service-connected lumbar spine disability cause pain and 
limitation of motion.  Such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43.  The evidence demonstrates that the Veteran has 
maintained full time employment, and there is no evidence of 
frequent periods of hospitalization.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an increased disability rating for degenerative disc 
disease of the lumbar spine, to include a disability rating 
in excess of 10 percent as of October 31, 2003 and a 
disability rating in excess of 20 percent as of July 17, 
2009, must be denied.




ORDER

Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the right knee is denied.  

Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the left knee is denied.  

Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine, to include a 
disability rating in excess of 10 percent as of October 31, 
2003 and a disability rating in excess of 20 percent as of 
July 17, 2009, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


